PER CURIAM
This is an action to abate, as a nuisance, the use by defendant Wong of certain locations in Multnomah County as places of prostitution. The trial court abated the nuisance and enjoined defendant “from maintaining and conducting as a place for lewdness, assignation and prostitution, the premises [in question] or [premises] anywhere else within Multnomah County, Oregon.” (Emphasis supplied.) On this appeal, defendant maintains that inclusion by the court of the underlined phrase exceeds the court’s authority under the pertinent statutes, ORS 465.110 and 465.120. We agree. The emphasized portion of the trial court’s injunction is deleted. As modified, the judgment is affirmed.